Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 1 of 23 PagelD# 333

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

LISA HILL-GREEN,

Plaintiff,
Vv. Civil Action No. 3:19¢v708
EXPERIAN INFORMATION
SOLUTIONS, INC.,

Defendant.

MEMORANDUM OPINION
This matter comes before the Court on Defendant Experian Information Solutions, Inc.’s

(“Experian”) Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404! and Under the First-to-
File Rule or, in the Alternative, to Stay Action (the “Motion to Transfer”). (ECF No. 8.)
Plaintiff Lisa Hill-Green responded, (ECF No. 36), and Experian replied, (ECF No. 37). This
matter is ripe for disposition. The Court dispenses with oral argument because the materials
before it adequately present the facts and legal contentions, and argument would not aid the
decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1331.? For the

reasons that follow, the Court will deny the Motion to Transfer.

 

' Title 28, Section 1404(a) provides: “For the convenience of parties and witnesses, in
the interest of justice, a district court may transfer any civil action to any other district or division
where it might have been brought or to any district or division to which all parties have
consented.” 28 U.S.C. § 1404(a).

2 “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The Complaint alleges
that Experian violated Hill-Green and the proposed classes’ rights pursuant to certain sections of
the Fair Credit Reporting Act (“FCRA”), including 15 U.S.C. §§ 1681e(b); 1681c¢(a); 16811(a).
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 2 of 23 PagelD# 334

I. Factual and Procedural Background

A. Factual Background

In her three-count FCRA Complaint, Hill-Green brings two claims on behalf of herself
and Virginia-based classes and another claim solely on behalf of herself. Hill-Green’s class
claims focus primarily on Experian’s use of an Experian product, known as “Fraud Shield,”
while her individual claim focuses on Experian’s response to two disputes she made regarding
information appearing on her Experian credit report.

1. General Allegations as to Experian’s Fraud Shield

Hill-Green states that Experian “developed, markets, and sells” a product known as
“Fraud Shield,” that Experian describes “as identifying ‘high-risk characteristics’” by “using ‘the
power of predictive indicators and scoring to provide specific high-risk characteristic
descriptions.’”” (Compl. {9 15-16, ECF No. 1.) Hill-Green alleges that Experian sells this
product “to inform credit, employment, and other decisions that companies make about
borrowers.” (/d. J 14.) “Through Experian’s File One Database, ‘which houses more than
215 million active consumer profiles,’ Fraud Shield ‘utilizes predictive crosschecking’ to help
potential creditors ‘reduc[e] fraud losses.’” (/d. 917.) “Among other things, Fraud Shield:
(1) screens and identifies ‘more than 30 high-risk address profiles,’ (2) flags telephone and social
security numbers, and (3) ‘[i]dentifies recent authorized user tradeline information to highlight
potential credit boosting schemes.’” (Jd. § 18.) Experian’s Fraud Shield “identifies an address as
‘high-risk’ when its File One Database associates the address with a business or one of its
°30 high-risk address profiles.’” (/d. { 20.) “Experian then reports the ‘high-risk business’ on

the consumer’s credit report.” (Jd. 23.) “This information is used by creditors to determine a
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 3 of 23 PagelD# 335

consumer’s credit worthiness and also provides creditors with information concerning a
consumer’s personal characteristics and general reputation.” (/d. {| 24.)

Hill-Green alleges “[u]pon information and belief,” that “Experian identifies a
consumer’s address as ‘high-risk’ without any procedure to assure the accuracy or completeness
of the information with respect to the individual about whom the report relates.” (Ud. 421.) She
asserts that “[t]he methods and processes that Experian uses to gather and compile derogatory
address information are automated.” (/d. J 25.) She maintains that “Experian rarely, if ever,
manually review(s] its files to ensure all antedated adverse address information is deleted from
consumer files.” (/d. { 29.)

2. Allegations as to Hill-Green’s Personal Experience with Experian

In the Complaint, Hill-Green describes both her experience with Experian’s use of its
Fraud Shield product on her credit report and two subsequent disputes that she made to Experian
regarding information that appeared on her Experian credit report.

a. Hill-Green’s Experience with Experian’s Fraud Shield

Hill-Green alleges that she suffered harm when Experian, using its Fraud Shield product,
identified her as a fraud risk on her credit report by flagging her home address as a business
address associated with a defunct “mailing and shipping services business called ICM, Inc.” Ud.
{9 36, 50.) Hill-Green avers that she “has no association with ICM, Inc. and had no knowledge
of anything about it.”? (/d. $40.) She explains that Experian’s “inaccurate reporting completely
derailed” her attempts to obtain a loan modification of her home mortgage because when the

loan servicer asked Hill-Green to provide documentation for the business, she could not do so.

 

3 Hill-Green states that her “counsel have learned that ICM, Inc. was a direct mail and
advertising company that filed for bankruptcy in 2011.” (Compl. J 41.)

3
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 4 of 23 PagelD# 336

(id. J] 51-52.) The Complaint suggests that Hill-Green did not receive the loan modification
that she sought, and her home was foreclosed upon at an unknown time. (See id. J 62.)

b. Hill-Green’s Disputes to Experian Regarding Information on
Her Credit Report

As to her first dispute with Experian, after Hill-Green applied for a loan modification of
her home mortgage, she received a copy of her Experian credit report. (id. 53.) She noted that
her Experian credit report in “the ‘Addresses’ section . . . included two entries for [her home
address] that indicated that it was ‘single family,’” but the ““Notices’ section . . . stated that her
address was a ‘non-residential address’ and thus ‘high risk’ of fraud.” (Ud. 54-55.) Hill-
Green “disputed the adverse address information that Experian was reporting” and Experian
stated “that it had deleted the non-residential address from her personal credit file.” (/d.

49 57, 59.)

As to her second dispute with Experian, Hill-Green explains that she also disputed
Experian’s reporting of the foreclosure sale that took place after she could not obtain a loan
modification of her home mortgage. (/d. J 62.) In her second dispute, Hill-Green stated that the
“foreclosure was unlawful” and she “attached a copy of [her] pending complaint . . . for the
unlawful foreclosure.” (/d.) “Her [dispute] letter also explained that [her home mortgage
servicer] mistakenly associated a business to her home, which [Hill-Green] had no knowledge
of.” (Id. ] 63.) In response, “Experian sent [Hill-Green] correspondence indicating that it had
not corrected the inaccurate and derogatory information regarding” the foreclosure. (Ud. 64.)

Because her credit report contained the foreclosure, Hill-Green could not obtain a
mortgage to buy back her home. (/d. § 66.) She then “sent a follow-up dispute to Experian,”
attaching “her prior dispute and a copy of her complaint against” her home mortgage servicer.

(id. § 67.) Hill-Green states that, currently, the “status and payment history regarding [her]
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 5 of 23 PagelD# 337

mortgage account information has not been corrected and remains inaccurate. Experian
continues to report inaccurate derogatory information within [her] credit file.” (id. 7 69.)

Hill-Green maintains that “[a]s a standard practice, Experian does not conduct
independent investigations in response to consumer disputes,” but “[i]nstead, it merely parrots
the response of the furnisher despite numerous court decisions admonishing this practice.” (/d.
4 70 (citations omitted).) Hill-Green avers that “Experian does not intend to modify its dispute-
processing procedures because doing so would drastically increase its operating expenses,” but
“[i]nstead . . . [chooses] not to comply with the FCRA to lower its costs.” (/d. [J 74-75.)
Therefore, Hill-Green alleges “Experian’s violations of the FCRA were willful.” (Ud. 4 75.)

B. Procedural Background

Hill-Green filed her September 2019 Complaint in this Court bringing three claims,
including two claims brought on behalf of herself and proposed Virginia classes and one claim
solely on behalf of herself. In Count One, the first class claim, Hill-Green brings a claim for a
violation of 15 U.S.C. § 1681e(b)* and defines the proposed class as:

All persons residing in Virginia (1) for whom Experian furnished a consumer

report (2) containing a high-risk notice indicating that the person’s address was a

non-residential address (3) where Experian’s databases also included verification

from a subscriber that the same address was residential (4) within two years prior
to the filing of this action and during its pendency.

 

4 Title 15, Section 1681e of the United States Code defines the compliance procedures
that a credit reporting agency must follow under the FCRA. See 15 U.S.C. § 1681e. Subsection
“b” states: “Whenever a consumer reporting agency prepares a consumer report it shall follow
reasonable procedures to assure maximum possible accuracy of the information concerning the
individual about whom the report relates.” Jd. § 1681e(b).

5
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 6 of 23 PagelD# 338

(Id. | 77 (emphasis added).) In Count Two, the second class claim, Hill-Green brings a claim for
a violation of 15 U.S.C. § 1681c(a)° and defines the proposed class as:

All persons residing in Virginia (1) for whom Experian furnished a consumer

report (2) containing a high-risk notice associated with a non-residential address

(3) that antedated the report by more than 7 years (4) within two years prior to the

filing of this action and during its pendency.
(id. | 93 (emphasis added).) Finally, in Count Three, Hill-Green brings a claim for a violation of
15 U.S.C. § 1681i(a)* on behalf of herself.

In response to the Complaint, Experian filed the Motion to Transfer, asserting that the
Court should transfer this matter to the United States District Court for the Central District of
California. In support of the Motion to Transfer, Experian first argued that transfer was
appropriate because a case filed in February 2018 in the Central District of California, Price v.
Experian Information Solutions, Inc., No. 8:18cv340, asserted similar class-action claims as to
Experian’s Fraud Shield product on behalf of a nationwide class. (See generally Mem. Supp.
Mot. Transfer, ECF No. 9.) Experian also filed an Answer to the Complaint. (ECF No. 16.)

In response to the Motion to Transfer, Hill-Green filed a Motion to Permit Venue Related
Discovery (the “Motion for Discovery”), (ECF No. 17), and a Motion for Extension, (ECF

No. 19), seeking an extension of time to respond to the Motion to Transfer until after the Court

ruled on the Motion for Discovery.

 

> Title 15, Section 1681c sets forth the requirements relating to information contained in
consumer reports. See 15 U.S.C. § 1681c. Subsection “a” sets forth the information to be
excluded from consumer reports. See id. § 1681c(a).

6 Title 15, Section 1681i sets forth the procedure that a credit reporting agency must
follow under the FCRA in a case where a person disputes the accuracy of his or her credit report.
See 15 U.S.C. § 1681i. Subsection “a” pertains to the reinvestigations required when a consumer
disputes the accuracy of information. See id. § 1681i(a).

6
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 7 of 23 PagelD# 339

Noting that the Price case, which formed the core of many of Experian’s arguments in
the Motion to Transfer, had settled,’ the Court sua sponte ordered the Parties to file “separate
statements . . . addressing the effect, if any, the settlement of the Price case has on the motions
pending before the Court and on this case as a whole.” (Apr. 24, 2020 Order 2, ECF No. 28.)
Both Parties timely filed their statements. (ECF Nos. 29-31.) In the jointly filed May 22, 2020
Reply, the Parties stated that they “are in agreement regarding appropriate next steps of this
case—that [Hill-Green’s] motion for jurisdictional discovery . . . be denied as moot! and that
briefing should continue as to Experian’s pending Motion to Transfer.” (May 22, 2020 Jt. Reply
1, ECF No. 31 (footnote omitted).) The Parties asserted that “[t]his agreed course of action
would allow the Court to consider the relevant evidence and make an informed ruling on
Experian’s transfer motion.” (/d.) Accordingly, the Court denied the Motion for Discovery and
the Motion for Extension and allowed the Parties to continue briefing the Motion to Transfer.
(May 29, 2020 Order 2~3, ECF No. 32.) The Parties have now fully briefed the Motion to
Transfer and the Court turns to the merits of that motion.

Il. Transfer Pursuant to 28 U.S.C. § 1404(a

Title 28, § 1404(a) governs transfer for the convenience of parties and witnesses, stating:
“For the convenience of parties and witnesses, in the interest of justice, a district court may
transfer any civil action to any other district or division where it might have been brought.”

28 U.S.C. § 1404(a).
The decision to transfer a case rests in the district court’s sound discretion. Koh v.

Microtek Intern., Inc., 250 F. Supp. 2d 627, 630 (E.D. Va. 2003). The party seeking transfer

 

7No party disputes that the Price case settled on an individual basis on or about February
14, 2020. (See, e.g., Pl.’s Statement 1, ECF No. 29.)

7
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 8 of 23 PagelD# 340

“bears the burden of demonstrating that the balance of convenience among the parties and
witnesses is strongly in favor of the forum to which transfer is sought.” Jd. at 633 (emphasis in
original). A court determining the propriety of a motion to transfer under § 1404(a) follows a
two-step inquiry. Bascom Research, LLC v. Facebook, Inc., No. 1:12cv1111, 2012 WL
12918407, at *1 (E.D. Va. Dec. 11, 2012).

First, a court determines whether the claims could have been brought in the transferee
forum. Id. To do so, “a movant must establish that both venue and jurisdiction with respect to
each defendant is proper in the transferee district.” Koh, 250 F. Supp. 2d at 631
(citations omitted).

Second, a court considers the following four factors: “(1) plaintiff's choice of forum, (2)
convenience of the parties, (3) witness convenience and access, and (4) the interest of justice.”
Bascom, 2012 WL 12918407, at *1. A court’s decision to transfer depends on the particular
facts of the case because § 1404(a) “provides no guidance as to the weight” that courts should
afford each factor. Samsung Elecs. Co., LTD. v. Rambus, Inc., 386 F. Supp. 2d 708, 716 (E.D.
Va. 2005). “The movant carries the burden of establishing the propriety of the transfer request.”
Bascom, 2012 WL 12918407, at *1.

Ill. Analysis

Because the Price Case Has Settled and the § 1404(a) Factors
Weigh Against Transfer, the Court Will Deny the Motion to Transfer

In the Motion to Transfer, Experian asks the Court to transfer this matter to the Central
District of California under 28 U.S.C. § 1404(a) and the first-to-file rule. (Mot. Transfer 1, ECF
No. 8.) Experian, in the alternative, requests that if the Court denies its request to transfer, the
Court stay the case until final judgment is rendered in Price. ([d.) Largely because Price has

settled, the Court will deny the Motion to Transfer and Experian’s request for a stay.
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 9 of 23 PagelD# 341

Under the § 1404(a) analysis, neither of the Parties contend that the Eastern District of
Virginia constitutes an improper venue to hear this matter. Rather, Experian requests transfer
under § 1404(a)’s convenience factors. Although the Parties agree that Hill-Green could have
filed this matter in the Central District of California, thereby satisfying the first prong of the
§ 1404(a) analysis, the factors that the Court must consider under the second prong of the
§ 1404(a) analysis weigh against transfer. For that reason, the Court will deny the Motion to
Transfer under § 1404(a) as well.

A. Hill-Green Could Have Filed This Case in the Central District of California

The Parties properly do not dispute that Hill-Green could have brought her claims in the
Central District of California.2 (Mem. Supp. Mot. Transfer 6; Resp. Mot. Transfer 9, ECF
No. 36.) Therefore, Experian satisfies the first prong of the § 1404(a) analysis.

Experian, as a corporation, is “essentially at home” in the Central District of California
because its principal place of business and headquarters exist in Costa Mesa, California, located
in the Central District of California. Daimler AG, 571 U.S. at 139; (Mem. Supp. Mot. Transfer

Ex. B “Finneran Declaration” J 2, ECF No. 9-2). Because Experian is subject to personal

 

8 As the first prong of the § 1404(a) analysis, the Court must determine whether the
claims could have been brought in the transferee form. Bascom, 2012 WL 12918407, at *1. The
Court must consider both venue and whether the transferee court could exercise personal
jurisdiction over the defendant. Koh, 250 F. Supp. 2d at 630 (citation omitted). A court may
exercise general personal jurisdiction over a corporation if the corporation is “essentially at
home” in the jurisdiction, such as if the corporation has its principal place of business or is
incorporated in the jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 137, 139 (2014) (stating
that “[w]ith respect to a corporation, the place of incorporation and principal place of business
are ‘paradig[m] .. . bases for general jurisdiction.” (citations omitted)). A court constitutes a
proper venue if it constitutes “a judicial district in which any defendant resides, if all defendants
are residents of the State in which the district is located.” 28 U.S.C. § 1391(b)(1). Under the
venue statute, a corporation “shall be deemed to reside, if a defendant, in any judicial district in
which such defendant is subject to the court’s personal jurisdiction with respect to the civil
action in question.” /d. at § 1391(c)(2).
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 10 of 23 PagelD# 342

jurisdiction in the Central District of California it can be said to reside in that jurisdiction,
28 U.S.C. § 1391(c)(2), meaning that district could be a proper venue. See 28 U.S.C.
§ 1391(b)(1). Because the Central District of California can exercise personal jurisdiction over
Experian and constitutes a proper venue, Experian has met its burden in satisfying the first prong
of the § 1404(a) analysis, which requires it to show that the action could have been filed in the
transferee forum. Bascom, 2012 WL 12918407, at *1.

B. The Balance of Convenience Factors Each Weigh Against Transfer

Under the second prong of the § 1404(a) analysis, the Court must consider four factors:
“(1) plaintiff's choice of forum, (2) convenience of the parties, (3) witness convenience and
access, and (4) the interest of justice.” Bascom, 2012 WL 12918407, at *1. In this case,
although Hill-Green’s choice of forum does not receive the great deference generally afforded to
a plaintiff's choice of forum, each of these factors weigh against transfer. For that reason, the
Court will deny the Motion to Transfer under § 1404(a).

1. Hill-Green’s Choice of Forum Weighs Against Transfer

Hill-Green chose to bring this action in the Eastern District of Virginia. Even though as a
class action it may not receive the great deference afforded to a single plaintiff's choice of
forum, this choice is entitled to some deference. Upon review, this factor weighs against
transfer.

999

“In general, a plaintiff's choice of forum is given ‘great deference.’” James v. Experian
Info. Sols., Inc., No. 3:12cv902, 2014 WL 29041, at *2 (E.D. Va. Jan. 2, 2014) (citation omitted).
“Such deference is especially appropriate where, as here, plaintiffs do not choose a foreign forum

or one bearing little or no relation to the cause of action.” Byerson v. Equifax Info. Servs., LLC,

467 F. Supp. 2d 627, 633 (E.D. Va. 2006) (citation omitted). “In class actions, the named

10
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 11 of 23 PagelD# 343

plaintiff's choice of forum is afforded little weight because in such a case, there will be
numerous potential plaintiffs, each possibly able to make a showing that a particular forum is
best suited for the adjudication of the class’ claim.” Jd. (internal quotation marks and citation
omitted). However, “[w]hen a plaintiff's choice of forum is amenable to inexpensive discovery
and trial because it is home both to the plaintiff and to key non-party witnesses, then such a
choice—even in a class action—is entitled to significant weight.” King v. Corelogic Credco,
LLC, No. 3:17cv761, 2018 WL 2977393, at *5 (E.D. Va. June 13, 2018) (citation omitted).

a. The Court Will Grant Hill-Green’s Choice of
Forum Some Deference

Experian argues that the Court should not grant Hill-Green’s choice of forum great
deference because “the events underlying the cause of action took place elsewhere.” (Mem.
Supp. Mot. Transfer 8 (citation omitted).) Specifically, Experian looks to the fact that Hill-
Green’s home mortgage servicer “obtained the consumer report from Experian” and that
company “maintains its corporate headquarters in Missouri.” (Jd. 9 (citations omitted).)
Similarly, Experian explains that the “information that Experian allegedly provided to [Hill-
Green’s home mortgage servicer] through its Fraud Shield product was not generated in Virginia,
as Experian maintains no physical presence in the state.” (Jd. (citing Finneran Decl. { 3).)

This argument does not carry the day. Even though Hill-Green brings two claims on
behalf of proposed classes, the Eastern District of Virginia is Hill-Green’s home forum. (See
Compl. J 12.) She also alleges that the Eastern District of Virginia constitutes a forum in which
a substantial part of the events that give rise to her Complaint took place: she states that she
“made her dispute from Virginia, Experian sent its dispute response to her home in Virginia, and
all of [her] injuries stemming from this violation occurred in Virginia.” (Resp. Mot.

Transfer 10.)

1]
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 12 of 23 PagelD# 344

Importantly, Hill-Green brings two counts on behalf of Virginia-only classes. While
class certification may not occur, were a class certified, a// members would have to “reside[] in
Virginia.” (Compl. ff 77, 93.) Should a class be named, many injuries would likely exist in
Virginia, too. Finally, Hill-Green adds that several of the witnesses she will call “to be part of
proving her entitlement to and the amount of [the] damages” she seeks, “all live in Virginia.”
(Id. (citing Resp. Mot. Transfer Ex. 2 “Hill-Green Declaration §{] 10-14, ECF No. 36-2).)

As discussed below, the Court will not afford Hill-Green’s choice of forum great
deference, but it will afford it some deference. “When a plaintiff's choice of forum is amenable
to inexpensive discovery and trial because it is home both to the plaintiff and to key non-party
witnesses, then such a choice—even in a class action—is entitled to significant weight.” King,
2018 WL 2977393, at *5 (citing Byerson, 467 F. Supp. 2d at 633). Hill-Green, as the named
plaintiff in her class action, filed in her home forum and she brings her two class claims on
behalf of Virginia-only classes. This likely means that the Eastern District of Virginia would be
the home forum of the majority of class members. At the same time, Hill-Green intends to call
Virginia witnesses who would be key non-party witnesses. Also, as explained below, it appears

that at least some evidence pertaining to Hill-Green’s class claims resides at Experian’s Costa

Mesa, California headquarters.

 

° “Party witnesses are the parties themselves and those closely aligned with a party, and
they are presumed to be more willing to testify in a different forum, while there is no such
presumption as to non-party witnesses.” Mullins v. Equifax Info. Servs., LLC, No. 3:05cv888,
2006 WL 1214024, at *7 (E.D. Va. Apr. 28, 2006) (citation omitted). Hill-Green has identified
five individuals who will testify “about [her] distress and mental anguish that resulted from
Experian’s reporting [her] as a fraud risk and refusing to remove inaccurate information in
response to [her] disputes to Experian.” (Hill-Green Decl. { 10-14.) Although Hill-Green does
not specify her relationship to these individuals, they likely do not amount to “key non-party
witnesses,” such that the Court could grant Hill-Green’s choice of forum great weight. See King,
2018 WL 2977393, at *5, *5 n. 7.

12
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 13 of 23 PagelD# 345

Clearly, the location of Experian’s Costa Mesa headquarters weighs toward transfer.!°
The Court will not afford Hill-Green’s choice of forum great deference, but will afford it some
deference. But, for the reasons noted above and elucidated below, the Court concludes that this
fact weighs slightly against transfer.

b. This Court’s Prior Decision in King Does Not
Require Transfer Here

Experian relies heavily on this Court’s prior decision in King v. Corelogic, which granted
a defendant’s motion to transfer. (Reply Mot. Transfer 5, ECF No. 37.) In King, the plaintiff
brought “one [FCRA] count styled as a class action,” and the proposed class definition included
a nationwide class. 2018 WL 2977393, at *2. The plaintiffs claim focused on Corelogic’s
failure “to adopt reasonable procedures to assure maximum possible accuracy in the preparation
of consumer reports.” Jd. When considering the motion to transfer under § 1404(a), this Court
ultimately concluded that “King’s choice of forum, although usually given significant weight,
should receive less deference in this case” because the Virginia witnesses that King intended to
call did not constitute “key non-party witnesses” and the information that formed the core of
King’s Complaint, namely information relating to Corelogic’s procedures, resided in the
transferee forum. /d. at *5. In distinguishing the cases relied upon by the King plaintiff, the
Court also noted that “nothing indicates a heavy presence of class members in Virginia or nearby
states.” Id. at *5 n. 8.

Although similarities exist between King and this case,!! key differences outweigh the

similarities. Most importantly, Hill-Green seeks to certify only a Virginia-only class, meaning

 

10 Both parties acknowledge that CitiMortgage, who obtained Hill-Green’s credit report,
has its corporate headquarters in Missouri.

'! The Court sees some parallels between this case and King. For instance, like the
defendant in King, Experian has asserted that it “maintains no physical presence in” Virginia.

13
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 14 of 23 PagelD# 346

that, unlike King, all of the proposed class members would have to reside in Virginia.’

Therefore, one of the reasons that this Court distinguished the cases relied upon by the King
plaintiff, specifically that, “nothing indicates a heavy presence of class members in Virginia or
nearby states,” id. at *5 n. 8, is absent here. Indeed, the opposite holds true: if certified, all class
members would have to reside in Virginia.

Also, the King plaintiff brought only a single FCRA class-action claim, see id. at *2,
however, Hill-Green has also asserted an additional claim on behalf of herself in which she
alleges that Experian, among other things, “fail[ed] to promptly delete the disputed inaccurate
items of information from [Hill-Green’s] credit file or modify the item of information upon a
lawful reinvestigation,” (Compl. § 108). Although, like the case in King, the information
available at Experian’s Costa Mesa headquarters is pertinent to Hill-Green’s class claims, which
focus on the Fraud Shield product, Hill-Green’s actions in disputing the information on her credit
report and Experian’s response, which was sent to Hill-Green in Virginia, is pertinent to her
individual claim. Therefore, information both in California and Virginia is important to Hill-
Green’s claims. For these reasons, key differences separate this matter from this Court’s prior

decision in King. King does not require transfer here.

 

See King, 2018 WL 2977393, at *4; (Finneran Decl. 73). And, similar to King, much of the
information pertaining to class claims against Experian likely exists at its Costa Mesa
headquarters. See King, 2018 WL 2977393, at *4. But the case at bar differs materially from
King. First, Hill-Green asserts a Virginia-only class, a fact that weighs against consideration by
a California court. Second, the national class claim in Price was dismissed. The Price
resolution does not encompass the claims at bar.

'2 Because Hill-Green seeks to certify a Virginia-only class in her two class claims, this
case can also be distinguished from Byerson, in which the plaintiff sought to certify a nationwide
class. See Byerson, 467 F. Supp. 2d at 630. Additionally, in Byerson, unlike here, a case pended
in the transferee forum with similar claims, making transfer more appropriate in that case. See
id. Because Price has settled and no longer pends in the Central District of California, the
existence of a case considering similar claims in the transferee forum simply does not exist here.

14
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 15 of 23 PagelD# 347

For these reasons, even though the Court will not give Hill-Green’s choice of forum the
great deference afforded to other plaintiffs, it will afford her choice some deference. This factor
thus weighs against transfer.

2. The Convenience of the Parties Weighs Against Transfer

The second factor, the convenience of the parties, also weighs against transfer. This
factor “includes assessment of the ease of access to sources of proof, the cost of obtaining
attendance of witnesses, and the availability of compulsory process.” Byerson, 467 F. Supp. 2d
at 633 (citation omitted). “When weighing this factor, ‘the logical starting point is a
consideration of the residence of the parties.”"” King, 2018 WL 2977393, at *5 (citation
omitted). “[T]ransfer is not appropriate where it will only serve to shift the balance of
inconvenience from one party to the other.” Heinz Kettler GMBH & Co. v. Razor USA, LLC,
750 F. Supp. 2d 660, 668 (E.D. Va. 2010) (citation omitted).

Experian has not met its burden to show that the Parties’ convenience weighs in favor of
transfer. Looking first to the Parties’ residence, Hill-Green resides in the Eastern District of
Virginia. (Compl. | 12.) And if a class were certified, every class member would reside in
Virginia. Experian’s principal place of business and headquarters is located in Costa Mesa,
California, within the Central District of California. (Finneran Decl. { 2.) Therefore, to present
its case, each party will be inconvenienced by having to travel to the other’s chosen forum.

As to the ease of access to sources of proof, Experian states that “the documentation and
electronically stored information are located (or, at a minimum, can be accessed through
Experian’s computer system)” in the Central District of California. (Mem. Supp. Mot.

Transfer 9 (citing Mem. Supp. Mot. Transfer Ex. A “Fowler Declaration” J 5, ECF No. 9-1;

Finneran Decl. { 5).) However, courts have recognized that when information is available

15
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 16 of 23 PagelD# 348

electronically, this “factor is de minimis and not entitled to substantial weight.” Cobalt Boats,
LIC v. Sea Ray Boats, Inc., No. 2:15cv21, 2015 WL 1800274, at *4 (E.D. Va. Apr. 16, 2015)
(citations omitted); King, 2018 WL 2977393, at *6 (recognizing that where information was
stored in the transferee forum “at least some of this need for evidence in the transferee forum can
be mitigated through the availability of technology, as the comparatively low cost of transporting
documents ‘can make their location a less pressing consideration.”” (citations omitted)). Because
Experian acknowledges that the information is stored electronically and, thus, can be easily sent
to the Eastern District of Virginia, the location of evidence does not favor transfer.

Finally, the cost of obtaining witnesses testimony and the availability of compulsory
process considerations do not favor transfer. Experian maintains that the “witnesses who will
testify ... are located in the Central District of California, or in Arizona or Texas, and likely will
be deposed in those States.” (Fowler Decl. 5.) It further states that “no Experian witnesses”
reside in the Eastern District of Virginia. (/d@.) Although Experian may incur some expense to
have these witnesses testify at a trial in the Eastern District of Virginia, it has not asserted that
these witnesses will refuse to travel to the Eastern District of Virginia to testify or that these
witnesses are beyond the Court’s compulsory power.

Hill-Green, on the other hand, has identified several witnesses who reside within the
Eastern District of Virginia. (See Hill-Green Decl. ff 10-14.) If this were to become a class
action, the Virginia-only class members might provide relevant evidence. She has also stated
that “[d]ue to COVID-19, [she] lost [her] main source of income . . . so [she] would be unable to
incur the expense of travel, meals, and lodging during a trial outside of Virginia.” (/d. { 6.)

While not a dispositive consideration, Experian is likely more able to bear the monetary burden

16
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 17 of 23 PagelD# 349

of litigating this case outside of what would be its chosen forum. Therefore, the cost of
obtaining witnesses and availability of compulsory process also weigh against transfer.

“[T]ransfer is not appropriate where it will only serve to shift the balance of
inconvenience from one party to the other.” Heinz Kettler, 750 F. Supp. 2d at 667. Here,
transfer would simply shift the balance of inconvenience from Experian to Hill-Green, who is
less able to bear the expense of that inconvenience. Therefore, the second factor, the parties’
convenience, weighs against transfer.

3. The Convenience of Witnesses Weighs Slightly Against Transfer

The third factor, the convenience of witnesses, also weighs slightly against transfer. “The
party asserting witness inconvenience has the burden to proffer, by affidavit or otherwise,
sufficient details respecting the witnesses and their potential testimony to enable the court to
assess the materiality of evidence and the degree of inconvenience.” Heinz Kettler, 750 F. Supp.
2d at 668 (internal quotation marks and citation omitted). “Typically, ... a distinction is drawn
between party and non-party witnesses.” Mullins, 2006 WL 1214024, at *7. “Party witnesses
are the parties themselves and those closely aligned with a party, and they are presumed to be
more willing to testify in a different forum, while there is no such presumption as to non-party
witnesses.” /d. (citation omitted). “The convenience of non-party witnesses should be afforded
greater weight in deciding a motion to transfer.” Jd. (citation omitted). Similarly, “in contrast to
witness testimony that is merely cumulative, greater weight should be accorded inconvenience to
witnesses whose testimony is central to a claim and whose credibility is also likely to be an
important issue.” Jd. (internal quotation marks and citation omitted). “When the appearance of

witnesses can be secured regardless of the forum’s location through court order or persuasion by

17
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 18 of 23 PagelD# 350

an employer who is a party to the action, this factor becomes less important.” Jd. at *8 (internal
quotation marks and citation omitted).

Experian has submitted two declarations that discuss the witnesses it intends to call.
First, Kerry C. Fowler, “a partner of the law firm of Jones Day, and counsel for Experian” states
that the “witnesses who will testify for purposes” of this matter “are located in the Central
District of California, or in Arizona or Texas, and likely will be deposed in those States. There
are no Experian witnesses . . . located in the Eastern District of Virginia.” (Fowler Decl. { 5.)
Similarly, Patricia Finneran, “a Director of Data Accuracy of Experian,” declared that “[t]he vast
majority of witnesses . . . surrounding” this matter “are located in either California or Texas.”
(Finneran Decl. 7 5.) Hill-Green, on the other hand, declares that she intends to call five
individuals, all of whom reside in the Eastern District of Virginia, to testify “about [her] distress
and mental anguish that resulted from Experian’s reporting [her] as a fraud risk and refusing to
remove inaccurate information in response to [her] disputes to Experian.” (Hill-Green Decl.
q¥ 10-14.)

Based on these arguments and the declarations submitted, the Court concludes that the

witness convenience factor weighs slightly against transfer. Although Experian has submitted

 

'3 In its Reply, Experian states that “{t]he most likely key non-party witnesses in this case
are employees of [Hill-Green’s home mortgage servicer], which is based in Missouri, not
Virginia.” (Reply Mot. Transfer 8 (citation omitted).) Experian argues that Hill-Green “has
provided no indication that she dealt with a[n employee of her home mortgage servicer] . . . in
Virginia to assist with her loan process, and there is no reason to presume such an individual
would reside in Virginia given the obvious, national footprint of a large bank like” Hill-Green’s
home mortgage servicer. (/d.) Even assuming that Hill-Green or Experian will call the
employees of Hill-Green’s home mortgage servicer to testify and assuming that those employees
do not reside in the Eastern District of Virginia, Experian has not shown that it would be any
more convenient for those employees to travel to the Central District of California than to the
Eastern District of Virginia. Therefore, the location of these witnesses does not affect the
Court’s analysis.

18
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 19 of 23 PagelD# 351

two declarations describing the location of the witnesses it intends to call,'* it has not included
any “details respecting . . . their potential testimony to enable the court to assess the materiality
of evidence and the degree of inconvenience.” Heinz-Kettler, 750 F. Supp. 2d at 668 (citation
omitted). Similarly, because it seems that these witnesses are Experian employees, they likely
constitute party witnesses and the Court “presume[s they are] . .. more willing to testify in a
different forum.” Mullins, 2006 WL 1214024, at *7 (citation omitted). Also, as Experian
employees, their “appearance . . . [could] be secured regardless of the forum’s location through

court order or persuasion by an employer who is a party to the action, [therefore] this factor [is]

 

14 Hill-Green argues that the declarations Experian submitted in support of the Motion to
Transfer fail to properly identify the witnesses it intends to call. (See Resp. Mot. Transfer 12
(stating that “[i]t is also simply not enough to state ‘there are a bunch of witnesses over there in
that district’ as the basis for transfer”).) Hill-Green states that “[i]n its Rule 26(a)(1) Disclosures
in Price, Experian identified two other witnesses . . . as having knowledge of the fraud-alert
product at issue here. . .. Those individuals live and work in Allen, Texas.” (/d.) Further, she
states that “when asked in Interrogatories to identify ‘all persons’ who have information or
knowledge with respect to the allegations in Price, Experian did not identify any additional
witnesses beyond the three disclosed pursuant to Rule 26(a)(1).” (Jd. 13.) In its Reply, Experian
states that Hill-Green’s “singular focus on the three employees mentioned in this interrogatory
seems designed to obscure consideration of other likely witnesses here.” (Reply Mot.

Transfer 10 n. 4.) Referencing other FCRA cases litigated by Counsel for Hill-Green, Experian
states that “[u]nless [Hill-Green] is willing to forego these common discovery tactics, which she
has given no indication she will do, it is reasonable to expect that [Hill-Green] will seek
discovery from more individuals than she identifies in her opposition brief.” (/d.)

These arguments do not affect the Court’s analysis for two reasons. First, because these
witnesses likely all are Experian employees their “appearance . . . can be secured regardless of
the forum’s location through court order or persuasion by an employer who is a party to the
action.” Mullins, 2006 WL 1214024, at *8. Therefore, even if it would be more convenient for
these witnesses to testify in the Central District of California, Experian has not shown that they
will not appear in the Eastern District of Virginia. Second, because Experian has moved to
transfer this case to the Central District of California, it bears the burden to show that the
§ 1404(a) factors, including witness convenience, favor transfer. Koh, 250 F. Supp. 2d at 633.
But, even if Hill-Green intends to call other Experian employees to support the claims raised in
the Complaint, Experian has failed to show that the witness convenience factor necessitates
transfer to the Central District of California.

19
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 20 of 23 PagelD# 352

less important.”!> Jd. at *8. For these reasons, the third factor, witness convenience weighs
slightly against transfer.'®
4. The Interests of Justice Weigh Against Transfer

The interests of justice is the final factor that the Court should consider under the second
prong of the § 1404(a) analysis. Because Price has settled on an individual basis and this Court
can properly consider this FCRA case, this factor also weighs against transfer.

The interests of justice “factor ‘encompasses public interest factors aimed at systemic
integrity and fairness.’” Heinz Kettler, 750 F. Supp. 2d at 669 (citation omitted). “The most
prominent elements of systemic integrity are judicial economy and the avoidance of inconsistent

judgments.”!’ Jd. “Fairness is assessed by considering factors such as docket congestion,

 

'5 In support of her Response to the Motion to Transfer, Hill-Green submitted Ms.
Finneran’s December 12, 2019 deposition. (Resp. Mot. Transfer Ex. A “Finneran Deposition,”
ECF No. 36-1.) In that deposition, Ms. Finneran states that she resides in Queen Creek, Arizona,
and has done so for “[a]bout 18 months.” (Jd. 2.) Ms. Finneran also explains that prior to her
living in Arizona, she resided in San Diego, California, for her “entire life.” (/d.) Because Ms.
Finneran’s appearance, as an Experian employee, “can be secured regardless of the forum’s
location through court order or persuasion by an employer who is a party to the action,” Mullins,
2006 WL 1214024, at *8, her actual location does not materially affect the Court’s analysis as to
the witness convenience factor.

16 Although Experian has not met its burden to show that the convenience of its witnesses
necessitates transfer, the Court notes that the witnesses Hill-Green intends to call might be
cumulative. Experian’s witnesses, on the other hand, more closely resemble “witnesses whose
testimony is central to the claim and whose credibility is also likely to be an important issue.”
Mullins, 2006 WL 1214024, at *7. Therefore, the convenience of Experian’s witnesses is
entitled to greater weight. See id. However, even affording that consideration its appropriate
weight, as explained above, Experian has failed to meet its burden to show that the convenience
of witnesses necessitates transfer. This factor weighs slightly against transfer.

\7 The defendants identify the first-to-file rule when arguing that the interests of justice
favor transfer to the Central District of California. (See Mem. Supp. Mot. Transfer 10.) “The
first-to-file rule provides that ‘when multiple suits are filed in different Federal courts upon the
same factual issue, the first or prior action is permitted to proceed to the exclusion of another
subsequently filed.’” Victaulic Co. v. E. Indus. Supplies, Inc., No: 6:13-01939, 2013 WL
6388761, at *2 (D.S.C. Dec. 6, 2013) (quoting Allied-Gen. Nuclear Servs. v. Commonwealth

20
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 21 of 23 PagelD# 353

interest in having local controversies decided at home, knowledge of the applicable law,
unfairness with burdening forum citizens with jury duty, and interest in avoiding unnecessary
conflicts of law.” Jd. at 670 (citation omitted).

Experian focuses much of its argument as to the interest of justice being served because
transfer to California would promote judicial economy given the Price Court’s two-year
handling of that matter. Originally, Experian argued that the Court should transfer this matter to
the Central District of California so that it could be consolidated with Price. (See Mem. Supp.
Mot. Transfer 10-13.) Experian argues that the Court should transfer the case because “[iJt
simply cannot be ignored that [United States District] Judge [David O.] Carter and [United
States] Magistrate Judge [Suzanne H.] Segal accumulated significant knowledge and experience
about Experian and its Fraud Shield product over the nearly two years that the Price case was
pending, and that history would likely prove useful to the parties here.” (Reply Mot.

Transfer 13.) Experian maintains that Judge Carter’s and Magistrate Judge Segal’s rulings in the
Price case may affect the outcome of the case at bar. (Jd. 13-14.) Therefore, Experian avers that

“[jjudicial economy would seem to be maximized by allowing the parties here to be guided by

 

Edison Co., 675 F.2d 610, 611 n.1 (4th Cir. 1982)). Courts within the jurisdiction of the United
States Court of Appeals for the Fourth Circuit have observed that the Fourth Circuit “has no
unyielding ‘first-to-file’ rule.” See, e.g., Victaulic, 2013 WL 6388761 at *2 (quoting CACI Int’l
Ine. v. Pentagen Techs. Int’! Ltd., 70 F.3d 111, 1995 WL 679952, at *6 (4th Cir. 1995) (citation
omitted)). Generally, “the first suit should have priority, absent the showing of balance of
convenience in favor of the second action.” Volvo Const. Equip. N. Am., Inc. v. CLM Equip. Co.,
Inc., 386 F.3d 581, 594~—95 (4th Cir. 1982). But the first-to-file rule “is not absolute and is not to
be mechanically applied.” Victaulic, 2013 WL 6388761 at *2, (quoting Harris v. McDonnell,
No. 5:13cv000777, 2013 WL 5720355, at *3 (W.D. Va. Oct. 18, 2013)).

Although the first-to-file rule may have been applicable while the Central District of
California considered the Price case, because Price has settled, the first-to-file rule no longer
informs the Court’s analysis.

21
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 22 of 23 PagelD# 354

rulings such as these and an existing framework for litigating these claims to conclusion.”
(id. 14.)

Although Price may have addressed similar claims, it has since settled, on an individual
basis only. See Price v. Experian Info. Sols., Inc., No. 8:18cv340, (C.D. Cal. Feb. 14, 2020, ECF
No. 124). Experian’s argument that the benefit of hearing by a district judge, a magistrate judge,
and a mediator who have presided over a Fraud Shield case and who might “guide parties to a
similar” settled “resolution” cannot prevail. (Reply Mot. Transfer 2.) First, absent
consolidation, it is not certain that this case would transfer automatically to Judge Carter.
Second, the Price case did not resolve any class claims, much less a nationwide one. Neither the
interest of justice nor judicial economy counsel transfer of this Virginia-based claim and
Virginia-only potential class claim to the Central District of California. While the Central
District of California has evaluated Experian’s Fraud Shield product when considering the Price
case, Experian does not “challenge the idea that this Court has developed important experience
litigating FCRA cases.” (/d. 12.) At this time, no other motions pend in the case at bar, but
should they be filed, the Court will give appropriate weight to any rulings Judge Carter or
Magistrate Judge Segal made in the Price matter. Therefore, judicial economy does not
necessitate transfer here.

Because Hill-Green brings her claims on behalf of only a Virginia class and herself, a
Virginia resident, the “interest in having local controversies decided at home” and the
“unfairness with burdening forum citizens with jury duty” weigh against transferring this matter
to the Central District of California. See Heinz Kettler, 750 F. Supp. 2d at 670. Indeed, should
this case reach the class notice or a later stage, this Court would then be responsible for

overseeing the class in Virginia, not nationwide. Certainly, economy is served by a Virginia

22
Case 3:19-cv-00708-MHL Document 38 Filed 09/15/20 Page 23 of 23 PagelD# 355

court managing a Virginia class. For these reasons, Experian has failed to show that the fourth
factor, the interests of justice, necessitates transfer. This factor, like the other three factors that
the Court should consider under the second prong of the § 1404(a) analysis, weighs against
transfer.

IV. Conclusion

For the foregoing reasons, the Court will deny the Motion to Transfer. (ECF No. 8.)

M. nt oe
United States District Judge

It is SO ORDERED.

 

Date: 4 | 15] 2620
Richmond, Virginia

23
